Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1, 3-12, and 14-19 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of providing rideshare credits to a ridesharing user.
The Applicant’s specification further notes that in “0008: The rideshare credit amount is preferably a travel distance measurement(e.g. kilometers) which is then deducted from the rideshare trip distance to determine anadjusted final monetary amount owed by the user for the rideshare trip, 0026: Rideshare credits are preferably awarded as kilometers (or miles, asapplicable). The rideshare credits are then used by deducting the kilometer amount ofused rideshare credits from the kilometer distance of the rideshare trip to create anadjusted rideshare distance. This adjusted rideshare distance is then used to calculatethe charge owed by the user for the rideshare trip”.
Furthermore the Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. In pages 6 and 7 of the arguments, as per the amended claims, the claim is not a mere drafting exercise to monopolize the exception. More particularly, the claim is not seeking to monopolizethe awarding of credits for using ridesharing, nor to the awarding of credits for viewing advertising.Rather, the claim is directed to a specific implementation of the selection of advertising content tobe delivered based on data (current location, pickup location, destination location) extracted from.  the claims are not directed merely to providing rideshare credits, but rather tocalculating (creating) rideshare credits according to a specific methodology. Accordingly, thecredits are not merely provided from an existing pool, but are created upon confirmation that theadvertisement messages were viewed. Further, the credit amount (or value) is not fixed orarbitrary, but is specifically connected to and calculated from the content and duration of theadvertisement message(s). This amendment is designed to reflect the claimed inventiveimprovement in the technical field of reward credits by setting inventive parameters around boththe determination of eligibility and the amount of rewards (credits). the claims represent an improvement in the combination of the field of ridesharingservices and the field of advertising rewards, as well as setting meaningful limits on practicing inthese fields, rather than seeking to monopolize the entire field, as discussed above. In light of above submissions on prong two of Step 2A, Applicant submits that no furthersubmissions are required with respect to step 2B of the 2019 PEG.
Additionally, the claim provides that the credits are additionally calculated and provided as a traveldistance modification based on a combination of the credit amount and the rideshare trip distancecreating an adjusted final monetary amount. Thus, the credits are not generic and do not create orrepresent an attempt, intended or otherwise, to monopolize the exception under prong two of step2A of the 2019 PEG.

The claimed solution amount to a concept for resolving a technical problem, and therefore is patent eligible. The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification/arguments, it is clear that these steps being performed go being the limitations and simple implementation of an abstract idea. Therefore, based on these finding of fact, the Examiner understands the claims subject matter not to be directed towards an abstract idea and thereby patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621